Title: From Alexander Hamilton to Ebenezer Stevens, 25 November 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir
            New-York Novr. 25th. 1799
          
          I have just received a letter from Lieutenant Richmond, in which I am informed that no Cloathing has yet arrived at Bennington. You will be pleased to inform me immediately what measures you have taken in the case—
          With great consideration I am Sir Yr. ob Servt
          
            A Hamilton
          
          Genl. Stevens—
        